Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oren Reches Reg No.53506 on 6/14/2022.

The claim shall be amended as the follows:
1.	(Currently Amended) A method for generating a hybrid representation of a media unit, the method comprises: 
receiving or generating the media unit; 
processing the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: 
(i) finding spanning elements that are relevant to the iteration [element [wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element; 
(ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; 
(iii) entering the spanning elements that are irrelevant [o the iteration into an idle mode;
selecting, based on an output of the multiple iterations, media unit regions of interest that contributed to the output of the multiple iterations; and 
providing the hybrid representation, wherein the hybrid representation comprises shape information regarding shapes of the media unit regions of interest, and a media unit signature that comprises identifiers that identify the media unit regions of interest; wherein the shape information comprises polygons.
8.	(Currently Amended) A non-transitory computer readable medium for generating a hybrid representation of a media unit, the non-transitory computer readable medium stores instructions for: 
receiving or generating the media unit; 
processing the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: 
(i) finding spanning elements that are relevant to the [iteration and spanning elements that are irrelevant to the iteration; wherein a spanning [element that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element;  
(ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; 
(iii) entering the spanning elements that are irrelevant [irrelevant] to the iteration into an idle mode;
selecting, based on an output of the multiple iterations, media unit regions of interest that contributed to the output of the multiple iterations; and 
providing the hybrid representation, wherein the hybrid representation comprises shape information regarding shapes of the media unit regions of interest, and a media unit signature that comprises identifiers that identify the media unit regions of interest; wherein the shape information comprises polygons that represent shapes that substantially bound the media unit regions of interest, wherein a number of edges per polygon of the polygons is based on a shape of a media unit region of interest represented by the polygon.
15.	(Currently Amended) A hybrid representation generator for generating a hybrid representation of a media unit, the hybrid representation generator comprises: 
an input that is configured to receive or generate the media unit; 
a processor that is configured to process the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: 
(i) finding spanning elements that are relevant to the [iteration and spanning elements that are irrelevant to the iteration; wherein a spanning [element that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element;  
(ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; 
(iii) entering the spanning elements that are irrelevant [o the iteration into an idle mode;
a selection unit that is configured to select, based on an output of the multiple iterations, media unit regions of interest that contributed to the output of the multiple iterations; and 
an output that is configured to provide the hybrid representation, wherein the hybrid representation comprises shape information regarding shapes of the media unit regions of interest, and a media unit signature that comprises identifiers that identify the media unit regions of interest ; wherein the shape information comprises polygons.
22. (Currently Amended) The method according to claim 1 [
23. (Currently Amended) The non-transitory computer readable medium according to claim 8 [.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “an input that is configured to”; “a selection unit that is configured to”; “an output that is configured to”; “a media unit signature that” in claim 15.
“hybrid representation generator” in claims 16-21.
“an input that is configured to”; “an output that is configured to” are being interpreted to cover the corresponding structure described in the specification paragraph [00343] “Input and/or output may be any suitable communications component such as a network interface card, universal serial bus (USB) port, disk reader, modem or transceiver that may be operative to use protocols such as are known in the art to communicate either directly, or indirectly, with other elements of the system.”)
 “a selection unit that is configured to”; “a media unit signature that” are being interpreted to cover the corresponding structure “ a processor” described in the specification paragraph [00344] “Processor 4950 may include at least some out of • Multiple spanning elements 495l(q). • Multiple merge elements 4952(r). • Object detector 4953. • Cluster manager 4954. • Controller 4955. • Selection unit 4956. • Object detection determination unit 4957. • Signature generator 4958. • Movement information unit 4959. • Identifier unit 4960.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on Remarks filed on 04/25/2022 and amended limitations, the prior art of record neither anticipates nor render obvious the combination of the limitations set for the independent claims.
Regarding independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious: “processing the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: (i) finding spanning elements that are relevant to the iteration  and spanning elements that are irrelevant to the iteration; wherein a spanning element  that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element; (ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; (iii) entering the spanning elements that are irrelevant  to the iteration into an idle mode;” in combination with all limitations cited in claim 1.
Regarding independent claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious: “processing the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: (i) finding spanning elements that are relevant to the iteration and spanning elements that are irrelevant to the iteration; wherein a spanning element that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element;  (ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; (iii) entering the spanning elements that are irrelevant  to the iteration into an idle mode;” in combination with all limitations cited in claim 8.
Regarding independent claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious: “a processor that is configured to process the media unit by performing multiple iterations, wherein for each iteration of at least some of the multiple iterations the processing comprises: (i) finding spanning elements that are relevant to the iteration and spanning elements that are irrelevant to the iteration; wherein a spanning element that is relevant for one of the at least some of the multiple iterations is irrelevant for another iteration of the at least some of the multiple iterations; wherein a finding of whether a spanning element of the spanning elements is relevant to an iteration comprises comparing a merge result of a previous iteration to a unique set associated with the spanning element;  (ii) applying, by the spanning elements that are relevant to the iteration, dimension expansion process that are followed by a merge operation; (iii) entering the spanning elements that are irrelevant  to the iteration into an idle mode;” in combination with all limitations recited in claim 15.
Claims 2-7, 9-14, 16-23 depend either directly or indirectly from independent claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619